Citation Nr: 1341215	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to an initial compensable evaluation for residuals of an infection of right index finger prior to March 19, 2008, and to an initial evaluation in excess of 10 percent for the disability from March 19, 2008.

4.  Entitlement to an initial compensable evaluation for post operative residuals of right ring finger fracture.

5.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active air service from July 1976 to December 1992.  He subsequently had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) through 2002.  The Veteran also had active air service from December 2002 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In April 2012, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of an infection of right index finger have been manifested by painful limitation of motion.

2.  Since June 20, 2013, the Veteran's scar associated with his service-connected infection of right index finger has been shown to be painful.

3.  The Veteran's service-connected post operative residuals of right ring finger fracture have been manifested by painful motion.

4.  The Veteran's service-connected hypertension has required continuous medication for control and he has a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  For the period prior to March 19, 2008, the criteria for an initial disability evaluation of 10 percent for residuals of an infection of right index finger were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5229 (2013).

2.  The criteria for an initial disability evaluation in excess of 10 percent for residuals of an infection of right index finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).

3.  For the period since June 20, 2013, the criteria for a separate 10 percent rating for painful scar as a residual of an infection of right index finger have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

4.  The criteria for an initial compensable disability evaluation for post operative residuals of right ring finger fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013).

5.  The criteria for an initial disability evaluation of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice for the rating claims on appeal in letters mailed in February 2006, March 2006, February 2008 and June 2008.  Although the Veteran was provided some of the notice after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently in July 2013.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed for these three rating claims.  Pursuant to the Board's April 2012 remand, the Veteran's complete service personnel and treatment records were obtained, including from his periods of ACDUTRA.  Moreover, outstanding private treatment records from the Corvallis Clinic were obtained.  In addition, the Veteran has been afforded appropriate VA examinations to assess the severity of these three service-connected disabilities.  Furthermore, the Veteran provided testimony at a Board hearing in January 2012.  As the record contains sufficient evidence on which to decide the three rating claims on appeal, further development is not warranted and VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the rating claims.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2013) concerning lack of endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2013) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2013) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Analysis

Right Index Finger

The Veteran's service-connected residuals of an infection of right index finger have been evaluated under Diagnostic Code 5229 since service connection was granted in a May 2006 rating decision effective April 1, 2005.  As indicated by the characterization of the issue, the RO created a staged rating for the disability-evaluated as noncompensable prior to March 19, 2008, and as 10 percent disabling thereafter.

Diagnostic Code 5229 pertains to limitation of motion of the index or long finger.  Under that diagnostic code, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).

Service treatment records show that the Veteran had a MRSA (methicillin-resistant staphylococcus aureus) infection of the right index finger in 2004.  He underwent a VA examination in March 2006.  The examiner noted the history of MRSA infection and that the infection had resolved after six weeks of therapy.  However, the residuals of the infection included a surgical debridement scar and limited range of motion.  Physical examination revealed significant scarring and retraction along the dorsal surface of his right index finger.  Flexion of the MCP (metacarpophalangeal) joint was to 90 degrees and the PIP (proximal interphalangeal) joint was to 70 degrees.  The Veteran could make a closed fist with all his fingers except the index finger.  He was able to flex his right index finger until the tip was 2 cm. from the palmar crease.  The Veteran's grip strength was otherwise 5/5.  The residual scar was 4 cm. long on the dorsal surface of the right index finger over the proximal phalanx.  The scar was somewhat retracted but otherwise healed.  The diagnosis was MRSA infection of the right index finger.

In June 2006, the Veteran stated that he had limited range of motion of his right index finger with severe pain.  In July 2007, he stated he had decreased range of motion of his right index finger with numbness.  A February 2008 private treatment record notes a complaint of right finger numbness.

The Veteran underwent further VA examination on March 19, 2008.  The infection of the right index finger was asymptomatic, but there was limitation of motion.  There were no complaints of pain, swelling, instability, locking or stiffness.  The entire finger was slightly insensitive to pain on physical examination.  There was 1.5 inches lacking from the tip of the right index finger to the palmar crease.  There was no redness, heat or specific tenderness.  The examiner noted that the residual scar was extremely difficult to see and had minimal adherence to the underlying tissue, with no other symptoms.  The diagnosis was MRSA infection of the right index finger, now asymptomatic, with limitation of motion.

A January 2012 private treatment record notes a complaint of decreased sensation in the Veteran's right index finger.  There was limited active range of motion of the right index finger with normal and complete passive range of motion.  At his Board hearing that same month, the Veteran stated that he has problems with fine motor control of the right index finger, including grabbing things due to numbness and limited motion.

Pursuant to the Board's April 2012 remand, the Veteran underwent another VA examination of the right index finger in June 2013.  The examiner reviewed the claims file, interviewed the Veteran and conducted a physical examination.  The Veteran reported that his right index finger gives him problems all the time.  He reported numbness on the top part of the finger over the scar.  The scar is mildly hypersensitive with light touch.  The Veteran reported symptoms of dull, aching, throbbing sharp pain, with weakness and dropping things from his grasp.  He has difficulty with twisting open jars, gripping and typing.  

Range of motion testing showed a gap of less than 1 inch (2.5 cm.) between the right index fingertip and the palm.  There were painful motion and no limitation of extension.  The results were similar on repetitive testing and the examiner noted that there was no additional limitation of motion on repetitive testing.  The functional loss was less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  The muscle strength of the hand grip was 4/5.  There was no ankylosis.  The examiner also commented that the Veteran would expect to have 10 to 15 degrees of loss of overall range of motion secondary to repetitive activity and flare-up episodes.  These would include mild to moderate weakness, mild to moderate fatigability, and mild to moderate loss of coordination.  As to the residual scar, the examiner characterized it as a 5.5 cm. "Z" shaped scar over the dorsal aspect of the index finger.  There was tenderness to palpation over the scar.  The examiner provided a diagnosis of right index finger infection.  

Since March 19, 2008, the date the second VA examination was conducted, the Veteran has been assigned a 10 percent rating for his service-connected residuals of an infection of right index finger.  This is the highest schedular rating for limitation of motion of the index finger.  Even with consideration of painful motion and other factors, such as weakness with decreased grip, a higher rating is not warranted as even unfavorable ankylosis of the index finger warrants a maximum 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225.  Although the Veteran has limitation of motion of the right index finger, he retains at least some motion in the finger as well as functional use, and ankylosis was not found on VA examination.  Additionally, the Veteran's disability picture does not approximate amputation of the right index finger, which could warrant a higher rating based on the location of the amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153.  Thus, Diagnostic Code 5229 is the appropriate diagnostic code for evaluating the musculoskeletal residuals of the Veteran's MRSA infection of the right index finger and a rating in excess of 10 percent is not warranted.

Prior to March 19, 2008, however, a noncompensable rating has been assigned.  While the results of the March 2006 VA examination do not show the requisite limitation of motion to warrant a 10 percent rating, the evidence shows that the Veteran experienced painful motion during this time period, particularly based on his credible statement in June 2006.  With consideration of painful motion, the Board finds that the Veteran's disability picture more closely approximates the 10 percent rating prior to March 19, 2008, compared to the noncompensable rating.  See 38 C.F.R. §§ 4.7, 4.40.  Additionally, under 38 C.F.R. § 4.59 (2013), it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, the Board concludes that a 10 percent rating is also warranted prior to March 19, 2008, under Diagnostic Code 5229.  Consequently, the Board finds that there should be no "staged rating" and that an initial rating of 10 percent is warranted for residuals of an infection of right index finger since the award of service connection.

In consideration of the evidence, the Board also finds that a separate 10 percent rating is warranted for the residual surgical scar associated with the MRSA infection of the right ring finger.  The June 2013 VA examiner expressly noted that the scar was tender to palpation and there was hypersensitivity.  This level of impairment approximates a painful scar, which warrants a 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118 (2013).  This separate rating does not constitute pyramiding as it is based on separate and distinct symptomatology.  See C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

This 10 percent rating for the scar is factually ascertainable only since June 20, 2013, which is the date of the third VA examination.  Prior to that date, the evidence does not show that the Veteran's scar was painful.  The March 2006 VA examiner noted that the scar was healed and did not note any associated pain.  Moreover, the March 2008 VA examiner expressly found that there were no symptoms other than minimal adherence.  Therefore, a compensable evaluation is not warranted prior to June 20, 2013, on the basis of a painful scar.  Furthermore, the scar does not affect the head, face, or neck, does not cover a certain measured area, and limitation of motion is already contemplated by the assigned rating for limitation of motion of the index finger; thus, a separate rating for a scar is not warranted under any other potentially applicable diagnostic code pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805.

Right Ring Finger

The Veteran's service-connected post operative residuals of right ring finger fracture have been evaluated under hyphenated Diagnostic Code 5010-5230 since service connection was granted in a May 2006 rating decision effective April 1, 2005.

Diagnostic Code 5230 pertains to limitation of motion of the ring finger or little finger.  Under that diagnostic code, for either the major or minor side, any limitation of motion warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Additionally, Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by X-ray findings.

Service treatment records show that the Veteran fractured his right ring finger in September 1976.  In October 1976, he had open reduction internal fixation surgery to repair the problem.  X-rays of the right ring finger in December 1976 demonstrated some irregularities that could represent early degenerative changes.  The March 2006 VA examination did not expressly address this disability.  An X-ray report concerning the right hand did not reference any arthritis in the right ring finger at that time.  In June 2006, the Veteran stated that his fractured finger resulted in severe limited motion with pain.

The March 2008 VA examiner noted the Veteran's history of an in-service fracture of the right ring finger in 1976.  Pins were placed in the finger and removed.  The Veteran denied symptoms of pain, stiffness, swelling, locking, and impairment of activities of daily living.  Physical examination revealed no redness, heat, swelling, tenderness or sensory deficit.  The Veteran had no difficulty touching the right ring finger to the thumb or palmar crease.  The diagnosis was post fracture right ring finger.  At his January 2012 Board hearing, the Veteran's primary complaint was with his right index finger, but he also indicated he had problems with his right ring finger.

Pursuant to the Board's April 2013 remand, the Veteran was afforded another VA examination in June 2013.  The examiner reviewed the claims file, interviewed the Veteran and conducted a physical examination.  The Veteran reported symptoms of occasional pain and stiffness with decreased range of motion.  No limitation of motion was noted on examination and the examiner stated that the Veteran has no flexion or extension limitations with the right ring finger.  Additionally, there was no limitation of motion or painful motion on repetitive testing.  The examiner indicated that there were no abnormal findings resulting from imaging studies.  The examiner provided a diagnosis of status post open reduction internal fixation of the right ring finger.

Here, the evidence does not show that the Veteran's right ring finger disability has resulted in limitation of motion based on clinical testing.  Both the March 2008 and June 2013 VA examiners indicated there was no limitation of motion.  In any case, even if limitation of motion was evident, limitation of motion of the ring finger warrants a noncompensable rating under Diagnostic Code 5230.  As the Veteran retains motion in and functional use of the right ring finger, his disability picture does not approximate ankylosis of the right ring finger.  In any event, even unfavorable ankylosis of the ring finger warrants only a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Moreover, the evidence does not show that the Veteran's disability picture approximates amputation of the right ring finger, which could warrant a higher rating based on the location of the amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  This is so even with consideration of painful motion and other factors.  Therefore, a compensable rating is not warranted for post operative residuals of right ring finger fracture at any point since the award of service connection under the diagnostic codes pertaining to the ring finger.

The Board does not find that Diagnostic Code 5010 is appropriate for evaluating the Veteran's right ring finger disability as arthritis has not been substantiated by X-ray findings.  The December 1976 in-service X-ray report only indicates that some irregularities "could" be early degenerative changes.  This has not been substantiated based on the evidence.  None of the VA examiners provided a diagnosis of arthritis or degenerative changes even after X-rays were taken of the right hand.  The June 2013 examiner specifically indicated that there were no abnormal findings resulting from imaging studies.  Thus, any diagnostic code pertaining to arthritis is not applicable to the Veteran's claim.

Lastly, the Board does not find that a compensable rating is warranted under 38 C.F.R. § 4.59.  As noted in the right index finger analysis, it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  Unlike the index finger, the Rating Schedule does not provide for even a 10 percent rating for any amount of limitation of motion of the ring finger.  Thus, there is no "minimum compensable rating" for limitation of motion of a ring finger joint.  Consequently, although the evidence tends to show that the Veteran experiences painful motion of the right ring finger, that manifestation does not provide for a compensable rating.

Hypertension

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 since service connection was granted in a May 2006 rating decision effective April 1, 2005.

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

The evidence pertaining to the initial rating period reflects that no fewer than 40 blood pressure readings were recorded from 2005 to 2012, including in private treatment records and VA examination reports.  Most of the readings are well below the compensable measurements with no reading of diastolic pressure at 100 or more.  On one occasion, in a January 2012 private treatment record, a systolic pressure reading was recorded as 164.  However, this cannot equate to predominantly 160 or more as it is only one reading and all the other readings are below 160.  This evidence also tends to show that the Veteran's hypertension is controlled with medication.  There is no indication in the treatment records, examination reports or the Veteran's own statements that his hypertension has worsened to a point where compensable measurements of blood pressure have been shown.

Nevertheless, the diagnostic code provides for the possibility of a 10 percent rating based on the Veteran's history and not solely the present state of his hypertension.  The evidence must show that he has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

The Veteran's hypertension history dates back many years.  He was initially diagnosed with hypertension during service in approximately July 1982 following a series of high blood pressure readings.  Between 1980 and 1992, there were no fewer than 20 instances where his diastolic pressure was measured at 100 or more.  A July 1982 service record reflects that Dyazide was prescribed three months earlier for the Veteran's high blood pressure.  Since that time, the evidence shows that he has taken medication for hypertension and it is presently controlled.

In view of this evidence showing that the Veteran has a history of diastolic pressure predominantly 100 or more and that he requires continuous medication for control, the Board finds that a compensable rating is warranted under Diagnostic Code 7101.  Therefore, since the award of service connection, an initial rating of 10 percent, but no higher, is warranted for hypertension.


Extra-Schedular Consideration

The Board has also considered whether the Veteran's claims should be referred for extra-schedular consideration.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), the Court held that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, and with consideration of the evidence that the Veteran's right index finger disability has caused him to be unable to open jars and type, and to drop items, the Board finds that this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right index finger disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As a result of his service-connected disability, the Veteran has experienced pain, painful motion, limitation of motion, weakness, numbness and reduced grip.  All of these types of symptoms are contemplated by the rating criteria.  The rating criteria provide for limitation of motion.  Additionally, sections 4.40 and 4.45 of the Rating Schedule provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish as task, such as typing or opening a jar, is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion, etc.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

Additionally, the Veteran's painful scar on the right index finger, the painful motion of the right ring finger and the need for medication to control his hypertension are each symptoms contemplated by the rating criteria.  Accordingly, the Board finds that functional impairment due to the disabilities evaluated herein is a disability picture that is considered in the current schedular rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of any of these claims for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the residuals of an infection of right index finger warrant a 10 percent evaluation, but no higher, throughout the initial rating period for functional impairment of the finger and a separate 10 percent evaluation, but no higher, from June 20, 2013, for a painful scar, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for post operative residuals of right ring finger fracture is denied.

The Board having determined that an initial 10 percent rating, but no higher, is warranted for hypertension, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran asserts that he has kidney stones and hypothyroidism as a result of service.  He does not contend that the diseases are related to his first period of active service.  Both diseases were diagnosed between his first and second periods of active service.

As to kidney stones, they were identified during a May 3, 1997, physical examination that preceded a two-day period of INACDUTRA followed by four days of ACDUTRA.  The Veteran also reported at that time that he had had kidney stones since July 1995.  In view of this evidence, the questions are whether the Veteran's kidney stones had their onset during, or are related to, a period of ACDUTRA on or prior to May 3, 1997, and whether his kidney stones were aggravated by a period of ACDUTRA after their onset.  Additionally, the service treatment records do not contain any record of an entrance examination for the Veteran's second period of active air service from December 2002 to March 2005.  Thus, the question also arises in the context of the presumption of soundness as to whether there is clear and unmistakable evidence that kidney stones preexisted this period of active service and, if so, whether there is clear and unmistakable evidence that the kidney stones were not aggravated during service.

With respect to hypothyroidism, service records first document the disease on July 7, 1997.  This was not part of an examination on a day on which the Veteran was on ACDUTRA.  A note from Dr. F.B., dated May 14, 1997, indicates that the Veteran was being treated for hypothyroidism without any reference to the day of onset.  May 14, 1997, is a day that the Veteran was on ACDUTRA.  The questions for this claim are whether the Veteran's hypothyroidism had its onset during, or is related to, a period of ACDUTRA on or prior to May 14, 1997, and whether his hypothyroidism was aggravated by a period of ACDUTRA after their onset.  Additionally, the question also arises in the context of the presumption of soundness as to whether there is clear and unmistakable evidence that hypothyroidism preexisted the Veteran's second period of active service and, if so, whether there is clear and unmistakable evidence that hypothyroidism was not aggravated during service.

The Board notes that the Veteran's service personnel records document his days of ACDUTRA in between his periods of active air service.  In 1993, he had 16 days of active duty.  In 1994, 113 days; in 1995, 35 days; in 1996, 88 days; in 1997, 111 days; in 1998, 46 days; in 1999, 24 days; in 2000, 2 days; in 2001, 33 days; and in 2002, 156 days prior to December 4, 2002.

A VA examiner, in March 2006, characterized the Veteran's kidney stones and hypothyroidism as "service-related issues."  However, it does not appear that the examiner understood the Veteran's service history and that he was not on active duty continuously during the 1990s.  The Board therefore finds that a VA examination is warranted for these two claims and that a medical opinion should be obtained to answer the questions raised by the claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of his claimed kidney stones and hypothyroidism.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  The RO or AMC should inform the examiner of the dates of the Veteran's ACDUTRA service.

Kidney Stones:  (A) The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that kidney stones had their onset during, or are related to, a period of ACDUTRA on or prior to May 3, 1997.  (B) If the onset was not during a period of ACDUTRA, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that kidney stones permanently increased in severity as a result of a period of ACDUTRA after their onset.  (C) If they did not permanently increase in severity as a result of a period of ACDUTRA, the examiner should express an opinion as to (i) whether it is undebatable that kidney stones preexisted the Veteran's period of active service from December 2002 to March 2005 and, if so, (ii) whether it is undebatable that preexisting kidney stones were not aggravated during service.

Hypothyroidism:  (A) The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that hypothyroidism had its onset during, or is related to, a period of ACDUTRA on or prior to May 14, 1997.  (B) If the onset was not during a period of ACDUTRA, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that hypothyroidism permanently increased in severity as a result of a period of ACDUTRA after its onset.  (C) If it did not permanently increase in severity as a result of a period of ACDUTRA, the examiner should express an opinion as to (i) whether it is undebatable that hypothyroidism preexisted the Veteran's period of active service from December 2002 to March 2005 and, if so, (ii) whether it is undebatable that preexisting hypothyroidism was not aggravated during service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or the AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


